ORDER APPROVING STATEMENT OF CIRCUMSTANCES © AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
FACTS: While serving as personal representative of an estate, the respondent failed to pay monetary bequests and inheritance taxes, failed to use funds held in trust for the benefit of the beneficiaries as the decedent's will directed, and failed to submit to the probate court a final accounting, despite seven requests by the *960probate court. He also failed to appear in court as ordered three times.
AGREED VIOLATIONS: The respondent violated Ind. Professional Conduct Rules 1.1, which requires lawyers provide competent representation; Prof.Cond.R. 3.2, which requires lawyers make reasonable efforts to expedite litigation consistent with client's interests; Prof,Cond.R. 8.4(c), which prohibits a lawyer from knowingly disobeying an obligation under the rules of a tribunal, and Prof.Cond.R. 8.4(d), which prohibits lawyers from engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation.
DISCIPLINE: 180-day suspension, with automatic reinstatement.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. The respondent is hereby suspended from the practice of law for 180 days, effective March 25, 2002, after which he shall be reinstated automatically. Costs of this proceeding are assessed against the respondent.
The Clerk is directed to send a copy of this order to the respondent or his attorney' the Disciplinary Commission; the hearing officer, the Hon. Gary Miller; and all other entities specified in Admis.Disc.R. 28(8)(d).
All Justices concur.